         Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SUNIL AMIN and TRUSHAR                    )
PATEL, on behalf of themselves            )
and all others similarly situated         )
                                          )
                   Plaintiffs,            )
                                          )
             v.                           ) Case No. 1:17-cv-01701-AT
                                          )
MERCEDES-BENZ USA, LLC and                )
DAIMLER AG,                               )
                                          )
                   Defendants.            )
                                          )


           JOINT MOTION TO MODIFY SCHEDULING ORDER

      Plaintiffs Sunil Amin and Trushar Patel (“Plaintiffs”) and Defendants

Mercedes-Benz USA, LLC (“MBUSA”) and Daimler AG (collectively,

“Defendants”), by and through their respective counsel of record, hereby jointly

move this Court, in accordance with Rule 16(b) of the Federal Rules of Civil

Procedure, to extend certain deadlines in the current scheduling order [Dkt. 48].

      As explained in more detail below, there are now three putative class actions

raising essentially the same allegations concerning the HVAC systems of

Mercedes vehicles pending in California, Georgia, and New Jersey. An extension

of the current deadlines is warranted to conserve the Court’s and the parties’
            Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 2 of 9




resources and to ensure the efficient resolution of these closely related matters. In

support of this motion, the parties show the Court as follows:

       1.      Plaintiffs were originally named plaintiffs in another putative class

action pending against Defendants in the Central District of California (Bhatt v.

MBUSA et al., Case No. 2:16-cv-03171-TJH-RAO (“Bhatt”)).

       2.      On March 9, 2017, Plaintiffs were dismissed from the Bhatt action as

misjoined parties. Counsel for Plaintiffs continue to represent the remaining

named plaintiffs in Bhatt, and the parties have an agreement that any discovery

exchanged in Bhatt may be used by the parties in this action to avoid duplicative

efforts.

       3.      On January 16, 2018, the plaintiffs in Bhatt served their First Set of

Requests for Production on Daimler AG.

       4.      On March 16, 2018, Daimler AG served its responses and objections

to the Bhatt plaintiffs’ First Set of Requests for Production on Daimler AG.

       5.      After meeting and conferring on several occasions, the Bhatt plaintiffs

and Daimler AG came to an agreement regarding the scope and search terms

governing Daimler AG’s initial search and production of documents in response to

the Bhatt plaintiffs’ requests for production of documents.

       6.      Many of the Bhatt plaintiffs’ document requests sought design and


                                            2
              Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 3 of 9




other highly technical German-language documents spanning many years of

vehicles and located in proprietary databases with limited ability for automated

searching and document retrieval, requiring time- and labor-intensive manual

search and collection.

         7.      Responding to the Bhatt plaintiffs’ document requests also required

Daimler AG to expend a significant amount of time and resources in order to

gather, review, and prepare Daimler AG’s document production in a manner

compliant with the European Union’s General Data Protection Regulation and

German data privacy laws.

         8.      In consideration of the foregoing, the parties recognized that fact

discovery could not be substantially completed by the then-current deadline of

October 23, 2018.

         9.      Accordingly, on October 4, 2018, the parties jointly moved to modify

the scheduling order to adopt the same schedule entered by the court in Bhatt such

that this matter would proceed on a parallel track in order to avoid duplicative

efforts and to conserve resources.

         10.     On October 9, 2018, the Court entered a Second Amended Scheduling

Order [Dkt. 48], imposing the following deadlines to match the schedule set in

Bhatt:


                                              3
         Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 4 of 9




   Event                                                Deadline

   Close of Fact Discovery                              February 15, 2019
   Plaintiffs’ Motion for Class Certification Due       April 5, 2019

   Depositions of Plaintiffs’ Class Certification       June 21, 2019
   Experts Shall Be Complete

   Defendants’ Opposition to Class Certification        August 23, 2019
   Due
   Depositions of Defendants’ Class Certification       October 11, 2019
   Experts Shall Be Complete

   Plaintiffs’ Reply in Support of Class Certification November 25, 2019
   Due
   Parties to Meet and Confer on Further Case          +21 Days After Ruling
   Schedule Deadlines, Including Trial                 on Class Certification


      11.    Since the entry of the Second Amended Scheduling Order, Plaintiffs

and Defendants have continued to engage in discovery. Both Plaintiffs and

Defendants have responded to written discovery requests and document production

remains ongoing.

      12.    In light of the ongoing document collection, review and production by

Daimler AG, the parties do not believe that fact discovery will be substantially

completed in Bhatt or in this case by the current deadline of February 15, 2019.

      13.    Moreover, on December 12, 2018, five additional Plaintiffs filed a

                                         4
         Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 5 of 9




putative class action Complaint against MBUSA and Daimler AG in the U.S.

District Court for the District of New Jersey, based on materially identical factual

allegations as those alleged in Bhatt and the present case. See Biase v. Mercedes-

Benz USA, LLC, No. 2:18-cv-17128-MCA-MAH, Dkt. 1 (D.N.J.) (filed Dec. 12,

2018). The five plaintiffs in Biase are represented by the same counsel as

Plaintiffs in this case and in Bhatt, among other counsel.

      14.    The parties continue to believe that coordinating discovery in each of

these cases, which all involve the same material factual allegations, will conserve

resources and promote an efficient resolution of all three cases.

      15.    Given that the parties need additional time to complete fact discovery

both in Bhatt and in this case, and given the parties’ desire to coordinate discovery

between Bhatt, this case, and the newly-filed Biase action, the parties have jointly

moved to amend the scheduling order in Bhatt to extend the fact-discovery period

by an additional six months. See Bhatt v. Mercedes-Benz USA, LLC, et al., No.

2:16-cv-03171-TJH-RAO, Dkt. 100 (filed Jan. 18, 2019).

      16.    To keep this case on the same schedule as Bhatt, and to coordinate

with the newly-filed Biase case, which involves the same material factual

allegations, the parties jointly move for an amended scheduling order setting forth

the following deadlines (which match the deadlines the parties have requested in


                                          5
           Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 6 of 9




Bhatt):


   Event                                                  Proposed Deadline

   Close of Fact Discovery                                August 15, 2019
   Plaintiffs’ Motion for Class Certification Due         October 4, 2019

   Depositions of Plaintiffs’ Class Certification         December 20, 2019
   Experts Shall Be Complete

   Defendants’ Opposition to Class Certification          February 28, 2020
   Due
   Depositions of Defendants’ Class Certification         April 10, 2020
   Experts Shall Be Complete

   Plaintiffs’ Reply in Support of Class Certification May 25, 2020
   Due
   Parties to Meet and Confer on Further Case          +21 Days After Ruling
   Schedule Deadlines, Including Trial                 on Class Certification


          17.   This motion is made in good faith and not for the purpose of delay.

      A proposed order is attached.




                                            6
       Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 7 of 9




DATED: January 18, 2019

                                     By: /s/ Annika K. Martin
                                     Ketan A. Patel
                                     Georgia Bar No. 121099
                                     CORPUS LAW PATEL, LLC
                                     P.O. Box 1022
                                     Atlanta, Georgia 30290
                                     Telephone: (678) 597-8020
                                     Fax: (678) 826-4700
                                     Email: kp@personalinjury-ga.com

                                        Jonathan D. Selbin
                                        (admitted pro hac vice)
                                        Annika K. Martin
                                        (admitted pro hac vice)
                                        LIEFF CABRASER HEIMANN &
                                        BERNSTEIN, LLP
                                        250 Hudson Street, 8th Floor
                                        New York, New York 10013-1413
                                        Telephone: (212) 355-9500
                                        Facsimile: (212) 355-9592
                                        Email: jselbin@lchb.com
                                        Email: akmartin@lchb.com

                                        John T. Spragens
                                        (admitted pro hac vice)
                                        LIEFF CABRASER HEIMANN &
                                        BERNSTEIN, LLP
                                        222 2nd Avenue South, Suite 1640
                                        Nashville, Tennessee 37201
                                        Telephone: (615) 313-9000
                                        Facsimile: (615) 313-9965
                                        Email: jspragens@lchb.com

                                        Attorneys for Plaintiffs and the
                                        Proposed Classes


                                    7
Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 8 of 9




                                 By: /s/ Stephen B. Devereaux
                                 Stephen B. Devereaux
                                 Georgia Bar No. 219791
                                 Madison H. Kitchens
                                 Georgia Bar No. 561653
                                 Adam Reinke
                                 Georgia Bar No. 510426

                                 KING & SPALDING LLP
                                 1180 Peachtree Street, N.E.
                                 Atlanta, Georgia 30309
                                 Telephone: (404) 572-4600
                                 Fax: (404) 572-5100
                                 Email: sdevereaux@kslaw.com
                                 mkitchens@kslaw.com
                                 areinke@kslaw.com

                                 Attorneys for Defendants Mercedes-
                                 Benz USA, LLC and Daimler AG




                             8
         Case 1:17-cv-01701-AT Document 52 Filed 01/18/19 Page 9 of 9




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system which automatically

sends e-mail notification of such filing to any attorneys of record.

      I hereby certify that on this date I mailed by United States Postal Service the

foregoing document to the following non-CM/ECF participants: None.

      This 18th day of January, 2019.



                                               /s/ Stephen B. Devereaux
                                               Stephen B. Devereaux
                                               Georgia Bar No. 219791
